     Case 3:18-cv-02744-JLS-WVG Document 13 Filed 04/04/19 PageID.94 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS M. RODRIGUEZ, an individual,                  Case No.: 18-CV-2744 JLS (WVG)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS
14   AT&T MOBILITY SERVICES, LLC, a
                                                         (ECF No. 11)
     Delaware limited liability company; and
15
     DOES 1–50, inclusive,
16                                    Defendant.
17
18         Presently before the Court is the parties’ Joint Motion to Dismiss with Prejudice.
19   ECF No. 11. Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
20   by the parties, the Court DISMISSES WITH PREJUDICE the action in its entirety with
21   each party to bear its own attorney’s fees and costs. The Clerk of Court will close the file.
22         IT IS SO ORDERED.
23   Dated: April 4, 2019
24
25
26
27
28

                                                     1
                                                                               18-CV-2744 JLS (WVG)
